 



Exhibit 10.11
SUNCOM WIRELESS HOLDINGS, INC.
DIRECTORS’ STOCK AND INCENTIVE PLAN
(As Amended and Restated)
(Formerly, the Triton PCS Holdings, Inc. Directors’ Stock and Incentive Plan)

1.   PURPOSE

     The purpose of this SunCom Wireless Holdings, Inc. Directors’ Stock and
Incentive Plan (as it may be amended from time to time, the “Plan") is to
provide a means through which SunCom Wireless Holdings, Inc., a Delaware
corporation (“SunCom") (formerly, Triton PCS Holdings, Inc. (“Triton")), may
attract high caliber individuals as Directors of SunCom.

2.   DEFINITIONS

     In addition to other terms defined herein, the following definitions shall
be applicable throughout the Plan and shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”
     (a) “Award” means each Restricted Stock Award granted to a Holder under the
Plan.
     (b) “Award Agreement” means any written agreement, instrument or document
evidencing the terms and conditions of an Award. Each Award Agreement shall be
subject to the terms and conditions of the Plan.
     (c) “Board” means the Board of Directors of SunCom.
     (d) “Change of Control” means, except as may be otherwise required pursuant
to Code Section 409A or as otherwise provided under any Award, any transaction
or event, or series of transactions or events, whether voluntary or involuntary,
that results in, or as a consequence of which, any of the following events shall
occur: (i) any person (as defined in Section 13(d)(3) or Section 14(d)(2) of the
1934 Act) shall acquire, directly or indirectly, beneficial ownership (as
defined in Rule 13d-3 of the 1934 Act) of more than 50% of the voting stock of
SunCom, (ii) any sale of all or substantially all of the assets of SunCom, or
(iii) a proxy contest for the election of directors of SunCom results in the
individuals constituting the Board immediately prior to the initiation of such
proxy contest ceasing to constitute a majority of the Board upon conclusion of
such proxy contest.
     (e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References in the Plan to any section of the Code shall be deemed to
include any amendments or successor provisions to such section and any rules,
regulations or other guidance issued under such section.
     (f) “Common Stock” means the Class A Common Stock of SunCom or, in the
event of an adjustment pursuant to Section 8(a), then such stock as shall have
been awarded or substituted pursuant to such adjustment.

1



--------------------------------------------------------------------------------



 



     (g) “Company” means, unless the context otherwise requires, SunCom and its
subsidiaries.
     (h) “Deferred Shares” means shares of Common Stock (and dividends, if any,
thereon) subject to a Restricted Stock Award, the receipt of which shares (and
dividends) is deferred in accordance with Section 7(e) herein and the terms of
the Nonqualified Plan.
     (i) “Director” means an individual serving as a member of the Board other
than an individual who is also an employee of the Company.
     (j) “Fair Market Value” means the market price of the Common Stock,
determined by such methods or procedures as shall be established by the Board
from time to time; provided that (i) in the event no such procedure has been
established, the Fair Market Value shall be the closing price on the national
securities exchange or market on which the Common Stock is traded on the date
Fair Market Value is being determined, or if there are no transactions on that
date, then the closing price for the preceding date upon which any such
transactions occurred; and (ii) to the extent, if any, required by Code
Section 409A, Fair Market Value shall be determined in accordance with
Section 409A. Whenever possible, the determination of Fair Market Value by the
Board shall be based on prices reported in the Eastern Edition of the Wall
Street Journal. Such determination shall be conclusive and binding on all
persons.
     (k) “Holder” means a Director who has been granted an Award.
     (l) “1934 Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereby.
     (m) “Nonqualified Plan” means the SunCom Wireless Holdings, Inc.
Nonqualified Deferred Compensation Plan, as it may be amended, and/or any other
nonqualified deferred compensation plan of the Company designated by the Company
as being treated as a nonqualified deferred compensation plan for purposes of
the Plan.
     (n) “Plan” has the meaning set forth in Section 1.
     (o) “Restricted Stock Award” means an Award granted under the Plan.
     (p) “Restriction Period” means the period of time during which a Restricted
Stock Award is subject to restrictions on transfer and forfeiture, as determined
by the Board in its sole discretion.
     (q) “SunCom” means, as defined in Section 1, SunCom Wireless Holdings,
Inc., a Delaware corporation, and includes references to Triton PCS Holdings,
Inc. (as defined in Section 1, “Triton"), the former corporate name of SunCom.

2



--------------------------------------------------------------------------------



 



3.   EFFECTIVE DATE AND DURATION

     This Plan became effective as of February 26, 2004, following adoption by
the Board and approval by the stockholders of SunCom. The Plan shall be amended
and restated effective May 3, 2006. No Awards shall be issued under this Plan
after February 26, 2014. Except as otherwise provided in Section 9 herein, the
Plan shall remain in effect until all restrictions imposed upon Restricted Stock
Awards have been eliminated or such Awards have been forfeited or terminated.
Any Awards issued under the Plan shall continue in force and effect under the
terms of the Plan as amended and restated herein.

4.   ADMINISTRATION

     (a) General. The Plan shall be administered by the Board. The Board shall
determine the number of Awards to be granted, the number of shares of Common
Stock to which an Award will relate, the terms and conditions of any Award
granted under the Plan and all other matters to be determined in connection with
an Award.
     (b) Additional Powers. Without limiting the authority described in Section
4(a) herein, and subject to the express provisions of the Plan, the Board shall
have authority, in its sole discretion, to take the following actions:
     (i) to select and designate Holders;
     (ii) to determine the number of Awards to be granted, the number of shares
of Common Stock to which an Award will relate, the terms and conditions of any
Award granted under the Plan (including any restriction or condition, any
schedule for lapse of restrictions or conditions relating to transferability or
forfeiture or vesting of an Award, and waivers or accelerations (subject to any
restrictions imposed under Code Section 409A) thereof, based in each case on
such considerations as the Board shall determine), and all other matters to be
determined in connection with an Award;
     (iii) to determine whether, to what extent, and under what circumstances an
Award may be settled or cancelled, forfeited or surrendered;
     (iv) to prescribe the form of each Award Agreement, which need not be
identical for each Holder;
     (v) to adopt, amend, suspend, waive and rescind such rules and regulations
and appoint such agents as the Board may deem necessary or advisable to
administer the Plan;
     (vi) to correct any defect or supply any omission or reconcile any
inconsistency in the Plan and to construe and interpret the Plan and any Award,
rules and regulations, Award Agreement or other instrument hereunder;
     (vii) to make all other decisions and determinations as may be required
under the terms of the Plan or as the Board may deem necessary or advisable for
the administration of the Plan;
     (viii) to determine in an Award Agreement that a Holder’s rights, payments
and/or benefits with respect to an Award (including any shares issued or
issuable and/or cash paid or

3



--------------------------------------------------------------------------------



 



payable with respect to an Award) shall be subject to offset, reduction,
cancellation, forfeiture or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an Award (such events to include termination of service for cause,
violation of policies of the Company, breach of non-solicitation,
noncompetition, confidentiality or other restrictive covenants that may apply to
the Holder, violations of laws, or other conduct by the Holder that is
determined by the Board to be detrimental to the business or reputation of the
Company); and
     (ix) to establish terms and conditions of Awards (including the
establishment of subplans) as the Board determines to be necessary or
appropriate to conform to the applicable requirements or practices of
jurisdictions outside of the United States.
     (c) Manner of Exercise of Board Authority. In addition to action by meeting
in accordance with applicable laws, any action of the Board with respect to the
Plan may be taken by a written instrument signed by all of the members of the
Board, and any such action so taken by written consent shall be as fully
effective as if it had been taken by a majority of the members at a meeting duly
held and called. The determinations of the Board on the matters referred to in
this Section 4 shall be conclusive.
     (d) Limitation of Liability. To the extent permitted by applicable law,
each member of the Board shall be entitled, in good faith, to rely or act upon
any report or other information furnished to him by any officer or other
employee of the Company, the Company’s independent certified public accountants,
legal counsel or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan. No member
of the Board, nor any officer or employee of the Company acting on behalf of the
Board, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Board, and any officer or employee of the Company acting on its
behalf, shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action, determination, or
interpretation.

5.   SHARES OF STOCK SUBJECT TO PLAN

     The Board may from time to time grant Awards to one or more Directors
determined by it to be eligible for participation in the Plan in accordance with
the provisions of Section 6. Subject to adjustment as provided in Section 8, the
aggregate number of shares of Common Stock that may be issued under the Plan
shall not exceed 600,000 shares. Shares of Common Stock shall be deemed to have
been issued under the Plan only to the extent actually issued and delivered
pursuant to an Award. Notwithstanding the foregoing, to the extent that an Award
lapses, the rights of its Holder terminate, an Award is paid in cash or is
settled in a manner such that all or some of the shares of Common Stock covered
by the Award are not issued, any shares of Common Stock subject to such Award
shall again be available for the grant of an Award.

6.   ELIGIBILITY

     Awards may be granted only to individuals who, at the time of grant, are
Directors. An Award may be granted on more than one occasion to the same
individual.

4



--------------------------------------------------------------------------------



 



7.   RESTRICTED STOCK AWARDS

     (a) Forfeiture Restrictions to be Established by the Board. Shares of
Common Stock that are the subject of a Restricted Stock Award shall be subject
to restrictions on disposition by the Holder and an obligation of the Holder to
forfeit and surrender the shares to the Company under certain circumstances (the
“Forfeiture Restrictions”). An Award may provide for immediate vesting. The
Forfeiture Restrictions shall be determined by the Board in its sole discretion,
and, without limiting the generality of the foregoing, the Board may provide
that the Forfeiture Restrictions shall lapse upon (i) the attainment of one or
more performance measures established by the Board; (ii) the Holder’s continued
service as a Director for a specified period of time; (iii) the occurrence of
any event or the satisfaction of any other condition specified by the Board in
its sole discretion, or (iv) a combination of any of the foregoing. The
performance measures may be subject to adjustment for specified significant
extraordinary items or events, and may be absolute, relative to one or more
other companies, or relative to one or more indexes, and may be contingent upon
future performance of the Company during the performance period. Each Restricted
Stock Award may have different Forfeiture Restrictions, in the discretion of the
Board.
     (b) Other Terms and Conditions. Shares of Common Stock awarded pursuant to
a Restricted Stock Award shall be represented by one or more stock certificates
registered in the name of the Holder of such Restricted Stock Award. The Holder
shall have the right to have dividends declared on shares subject to an Award
during the Restriction Period, to vote the shares of Common Stock subject
thereto, and to enjoy all other stockholder rights, except that (i) the Holder
shall not be entitled to delivery of the stock certificate(s) representing
unvested shares of Common Stock (and, unless the Board determines otherwise or
as otherwise required by applicable law, distribution of dividends declared on
unvested shares of Common Stock) unless and until the Restriction Period with
respect to such shares shall have expired and the Forfeiture Restrictions shall
have lapsed (in which case delivery of such shares and distribution of such
dividends shall be made as soon as practicable and otherwise in accordance with
the Plan and Award Agreement), (ii) the Company shall (or shall designate an
agent or representative to) retain custody of the stock certificate(s) during
the Restriction Period, (iii) the Holder may not sell, transfer, pledge,
exchange, hypothecate, or otherwise dispose of the shares during the Restriction
Period, and (iv) a breach of the terms and conditions established by the Board
pursuant to the Restricted Stock Award shall cause a forfeiture of the
Restricted Stock Award and the underlying shares related to the Award. At the
time of grant of an Award, the Board may, in its sole discretion, prescribe
additional terms, conditions, or restrictions relating to Restricted Stock
Awards, including rules pertaining to the termination of service as a Director
(by retirement, disability, death, or otherwise) or as a Holder prior to
expiration of the Restriction Period. Such additional terms, conditions, or
restrictions shall be set forth in an Award Agreement made in conjunction with
the Restricted Stock Award. Such Award Agreement may also include provisions
relating to (among other things) (i) subject to the provisions hereof permitting
accelerated vesting on a Change of Control, vesting of Awards, (ii) tax matters,
and (iii) any other matters not inconsistent with the terms and provisions of
the Plan that the Board shall in its sole discretion determine.
     (c) Payment for Restricted Stock. A Holder shall not be required to make
any payment for Common Stock received pursuant to a Restricted Stock Award,
except to the extent otherwise provided in any Award Agreement or under
applicable law.
     (d) Agreements. At the time any Award is made under this Section 7, the
Company and the Holder shall enter into a Award Agreement setting forth each of
the matters contemplated hereby

5



--------------------------------------------------------------------------------



 



and such other matters as the Board may determine to be appropriate. The terms
and provisions of the respective Award Agreements need not be identical.
     (e) Deferral of Receipt. Notwithstanding anything to the contrary in this
Plan or an Award Agreement, a Holder may elect to defer the receipt of all, or
with respect to deferrals made before May 3, 2006, all or a portion of, the
shares of Common Stock (and dividends, if any, thereon) subject to a Restricted
Stock Award (such shares and dividends thereon as to which receipt is deferred
being referred to herein as “Deferred Shares"). The terms of deferral of any
such Deferred Shares, including the terms of any elections (or subsequent
elections) relating to such deferrals and the terms applicable to distribution
of such Deferred Shares, shall be subject to and in accordance with the terms of
the Nonqualified Plan, the terms of which are, to the extent necessary or
appropriate, incorporated by reference herein. Any election to defer the receipt
of shares of Common Stock may be limited as necessary to satisfy applicable
employment taxes or withholding requirements under applicable law. The eventual
payment of the Deferred Shares of Common Stock shall not be secured in any way
and shall be a general obligation of the Company. The Company may hold the
Deferred Shares in a grantor trust established by the Company for purposes of
meeting its obligations with respect to this Plan or the Nonqualified Plan. Any
Deferred Shares deferred pursuant to this Section 7(e) shall be credited for the
benefit of any Holder pursuant to the terms of the Nonqualified Plan. During the
deferral period, the Deferred Shares of Common Stock shall not be available for
issuance for purposes of Section 5 of the Plan.
     (f) Effect of Termination of Service; Forfeiture of Awards. Unless the
Board determines otherwise (and subject to any requirements imposed by Code
Section 409A), if the service of a Holder terminates for any reason and all or
any part of an Award has not vested or been earned pursuant to the terms of the
Plan and the Award Agreement, such Award, to the extent not then vested or
earned, shall be forfeited immediately upon such termination of service and the
Holder shall have no further rights with respect to the Award or any shares of
Common Stock or other benefit related to the Award.

8.   ANTI-DILUTION; CHANGE OF CONTROL

     (a) Anti-Dilution. Subject to any required action by SunCom’s stockholders,
upon the occurrence of any event that affects the Common Stock in such a way
that an adjustment of outstanding Awards is appropriate in order to prevent the
dilution or enlargement of rights under the Awards (including any extraordinary
dividend or other distribution (whether in cash or in kind), recapitalization,
stock split, reverse split, reorganization, merger, consolidation, spin-off,
combination, repurchase, or share exchange, or other similar corporate
transaction or event), the Board shall make appropriate equitable adjustments,
which may include adjustments to any or all of the number and kind of shares of
stock (or other securities) that may thereafter be issued in connection with
such outstanding Awards and shall also make appropriate equitable adjustments to
the number and kind of shares of stock (or other securities) authorized by or to
be granted under the Plan. Further, the Board, in its sole discretion, may make
appropriate equitable adjustments, including those described in the immediately
preceding sentence, in any other circumstances under which the Board deems such
adjustments to be desirable.
     (b) Change of Control. In the event of a Change of Control, the Board, in
its discretion, may (subject to any requirements imposed by Code Section 409A)
determine that any, all or none of the outstanding Awards shall immediately vest
(subject to any conditions as may be imposed by the Board). The Board, in its
discretion, may also determine (subject to any conditions that may be

6



--------------------------------------------------------------------------------



 



imposed by the Board or any restrictions imposed under Code Section 409A) that
upon the occurrence of a Change of Control, any, all or none of the Awards
outstanding hereunder shall terminate within a specified number of days after
notice to the Holder, and upon any such termination such Holder shall receive,
with respect to each share of Common Stock subject to such Award, cash in an
amount equal to the excess of (i) the higher of (x) the Fair Market Value of
such share of Common Stock immediately prior to the occurrence of such Change of
Control or (y) the value of the consideration to be received in connection with
such Change of Control for one share of Common Stock over (ii) the purchase
price per share, if applicable, of shares of Common Stock set forth in such
Award. If the consideration offered to stockholders of SunCom in any transaction
described in this Section 8 consists of anything other than cash, the Board
shall determine the fair cash equivalent of the portion of the consideration
offered which is other than cash. The provisions contained in this Section 8
shall not terminate any rights of the Holder to further payments pursuant to any
other agreement with the Company following a Change of Control.

9.   AMENDMENT AND TERMINATION

     The Board may amend the Plan and any Award (and its related Award
Agreement) at any time, except as otherwise specifically provided in such Award
Agreement; provided that (a) no change in any Award theretofore granted may
(except as may be otherwise provided in Section 10(h)) be made that would impair
the rights of the Holder of any Award under the Plan without the consent of such
Holder, and (b) the Board may not, without approval of the stockholders of
SunCom, amend the Plan to (i) increase the maximum aggregate number of shares of
Common Stock that may be issued under the Plan; or (ii) make any other amendment
to the Plan if stockholder approval is required under applicable law, rule or
regulation. Subject to Section 3, the Board, in its discretion (and except as
may be otherwise required under Code Section 409A) may suspend or terminate the
Plan at any time.

10.   MISCELLANEOUS

     (a) No Right to an Award. Neither the adoption of the Plan nor any action
of the Board shall be deemed to give a Director any right to an Award except as
may be evidenced by a written instrument from the Company reflecting a grant by
the Company of an Award and setting forth the terms and conditions thereof. This
Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of funds or assets to
assure the payment of any Award.
     (b) No Rights Conferred. Nothing contained in the Plan shall confer upon
any Director any right with respect to continuation of membership on the Board.
     (c) Other Laws; Withholding. The Company shall not be obligated to issue
any shares of Common Stock or provide any other benefit until there has been
compliance with such laws and regulations as the Company may deem applicable.
Fractional shares of Common Stock may be awarded. The Company shall have the
right to deduct in connection with all Awards any taxes required by law to be
withheld and to require any payments necessary to enable it to satisfy its
withholding obligations.
     (d) Severability. Any provision of the Plan prohibited by the law of any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition without invalidating the remaining provisions hereof.

7



--------------------------------------------------------------------------------



 



     (e) No Restriction on Corporate Action. Except as expressly set forth in
Section 9, nothing contained in the Plan shall be construed to prevent the
Company from taking any corporate action that is deemed by the Company to be
appropriate or in its best interests, whether or not such action would have an
adverse effect on the Plan or any Award made under the Plan. No Director,
beneficiary, or other individual shall have any claim against the Company as a
result of any such action.
     (f) Restrictions on Transfer. An Award shall not be transferable or
assignable otherwise than (i) by will or the laws of descent and distribution,
or (ii) with the consent of the Board.
     (g) Governing Law. This Plan shall be construed in accordance with the laws
of the State of Delaware, without regard to the principles of laws, and in
accordance with applicable general laws of the United States.
     (h) Unilateral Authority of Board to Modify Plan and Awards:
Notwithstanding the provisions of Section 9 herein, the Board shall (if an Award
Agreement so provides) have unilateral authority to amend the Plan, any Award
and any Award Agreement (without the consent of the Holder and without
stockholder approval, unless such stockholder approval is required by applicable
law, rule or regulation) to the extent necessary to comply with applicable laws,
rules or regulations or changes to applicable laws, rules or regulations
(including Code Section 409A).
     (i) Compliance With Code Section 409A: Notwithstanding any other provision
in the Plan or an Award to the contrary, if and to the extent that Section 409A
of the Code is deemed to apply to the Plan or any Award granted under the Plan,
it is the general intention of the Company that the Plan and all such Awards
shall, to the extent practicable, comply with Code Section 409A, and the Plan
and any such Award shall, to the extent practicable, be construed in accordance
therewith. Deferrals of shares other than Deferred Shares issuable under the
Plan in a manner that would cause Code Section 409A to apply to such shares
shall not be permitted unless such deferrals are in compliance with Code
Section 409A. Deferrals of Deferred Shares shall be made in accordance with
Section 7(e) of the Plan and the Nonqualified Plan. Without in any way limiting
the effect of the foregoing, in the event that Code Section 409A requires that
any special terms, provisions or conditions be included in the Plan or any
Award, then such terms, provisions and conditions shall, to the extent
practicable, be deemed to be made a part of the Plan or Award, as applicable.
Further, in the event that the Plan or any Award shall be deemed not to comply
with Code Section 409A, then neither the Company, the Board, nor its or their
officers, employees, designees or agents shall be liable to any Holder or other
person for actions, decisions or determinations made in good faith.
[Signature Page to Follow]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this SunCom Wireless Holdings, Inc. Directors’ Stock
and Incentive Plan, as amended and restated effective as of May 3, 2006, is, by
the authority of the Board of Directors of SunCom, executed in behalf of the
Company, effective as of the 3rd day of May, 2006.

            SUNCOM WIRELESS HOLDINGS, INC.
      By:   /s/ Eric Haskell       Name:   Eric Haskell       Title:   Executive
Vice President and
Chief Financial Officer    

          ATTEST:
      /s/ Charles Kallenbach      Charles Kallenbach      Secretary       

9